Citation Nr: 1644181	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  11-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for Grave's disease, status post radioactive iodine ablation with hypothyroidism.

2. Entitlement to an initial compensable disability rating for pterygium, right eye, and proptosis with mild swelling of periorbital eyes.

3. Entitlement to an initial compensable disability rating for allergic blepharoconjunctivitis, seasonal conjunctivitis, and dry eye syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel
INTRODUCTION

The Veteran served on active duty from March 1984 to August 2008, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as the Veteran has withdrawn his appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.


The Claims Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a motion received by the Board in July 2016, the Veteran stated that he wished to "withdraw all current issues on appeal before the Board of Veterans' Appeals."  As such, the Board finds that the issues on appeal for increased initial disability ratings for Grave's disease, pterygium of the right eye, and conjunctivitis have been withdrawn.

As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.


ORDER

The appeal for entitlement to an initial disability rating in excess of 10 percent for Grave's disease, status post radioactive iodine ablation with hypothyroidism is dismissed.

The appeal for entitlement to an initial compensable disability rating for pterygium, right eye, and proptosis with mild swelling of periorbital eyes is dismissed.

The appeal for entitlement to an initial compensable disability rating for allergic blepharoconjunctivitis, seasonal conjunctivitis, and dry eye syndrome is dismissed.


____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


